Per Curiam.

The issue presented is whether the leasehold interest herein is taxable under Ohio law, where the owner and lessor of the property is the United States of America.
The United States cannot be sued without its consent. The act under which the Lockbourne housing project was constructed does- give permission to impose state and local taxes on lessees ’ interests created by leases under the act. Offutt Housing Co. v. County of Sarpy, 351 U. S., 253, 100 L. Ed., 1151, 76 S. Ct., 814; Squantum Gardens, Inc., v. Assessors of Quincy, 335 Mass., 440, 140 N. E. (2d), 482. Therefore, in states which tax leaseholds the government has consented to such a tax.
However, it remains self-evident that, unless the laws of a state provide for a tax upon such leasehold interests in property owned by the United States, no tax may be levied on such property or any leasehold interest therein.
The United States has consented only to a tax on leaseholds. The present law of Ohio does not provide for a tax on leaseholds.
The Board of Tax Appeals was correct in refusing to allow the tax on the property in question, and its decision is therefore affirmed.

Decision affirmed.

Weygandt, C. J., Zimmerman, Stewart, Taet, Matthias, Bell and Herbert, JJ., concur.